Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 1 of 50




                                     EXHIBIT LIST


1. Pertinent N. M. Probate Filings

2. County Assessor Land Record

3. N. M. State Bar Probate Summary Guide

4. Digital Re-Presentation of Summary Visual Evidence of Performance by Location
   (and Land Art Discovery)

5. Press

   1. (Utah Monolith as Land Art) Angeleti, G.; The Art Newspaper, Nov. 24, 2020;
      Alien visitors or avant-garde installation? Mysterious monolith discovered in the
      Utah desert.

   2. (Gold Clause / 216 Jamaica Avenue) Jarboe, M.; The Plain Dealer on
      cleveland.com, Aug. 29, 2008; Business: Gold-based lease could cause million-
      dollar rent hike for Forest City Enterprises.

   3. (Participant indictment) Staff; National Parks Traveler, Oct. 22, 2020; Treasure
      Hunter [Federally] Indicted for Digging in the Fort Yellowstone Cemetery [plus
      Justice Department indictment notice].

   4. (Public doubts about Forrest / defense / June 5 ‘find’) Vincent, I.; New York Post,
      Nov. 14, 2020; Treasure hunters cast doubt on ‘finder’ of Forrest Fenn’s $2 M
      cache.

   5. (Nine Clues) Staff; TODAY News, Feb. 27, 2013; Follow these 9 clues to find
      Forrest Fenn's treasure!

   6. (Community Property, etc.) Eady, B.; People, June 9, 1986; Rivals Scorn His
      Santa Fe Gallery, but Forrest Fenn Baskets the Cash.




                                           18
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 2 of 50




   EXHIBIT
 PARTY SUB 1

NEW MEXICO
 PROBATE
  FILINGS
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 3 of 50
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 4 of 50
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 5 of 50
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 6 of 50
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 7 of 50
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 8 of 50
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 9 of 50




                                                 1338 Sabatina Street
                                                 Prescott, AZ 86301-7402


Zoe Fenn Old, Notified Representative
℅ John M. Hickey, Counsel
460 St. Michael’s Drive, Ste. 1000
Santa Fe, NM 87505


                                                 November 2, 2020


Dear Zoe,

I write to introduce, to express respect for your father and family, and to
express willingness to meet. My only knowledge of you is by press about the
late 2018 intrusion at your parents’ home. Thankfully, no one was harmed.

My suit is as it presents: a contract suit. Aligned with authorities’ express and
repeatedly validated concerns, its secondary motivation is (by evident merit)
to stop the Quest from indefinitely driving deaths, risks, and mayhem to
Participants and first responders. That means “ending,” not “blaming.”

Should greater publicity arise from this litigation or its outcome in whatever
form, I would respect facts and boundaries. I would confine any character
exploration of your father to his statements, writings, public actions, public
statements of those who met him at key times, and reasonable evaluation of
our very limited interaction. Subject to his choice to make a public figure of
himself, I would respect his privacy as a person I never met. Clearly, I claim
that choosing not to meet me was a means to breach, and our minds did meet
through my Solution. But, I would not speculate irresponsibly, misuse your
father’s name to gain fame, or otherwise behave negatively. My focus would
be to conserve and showcase his great artwork and cultural contribution to
the American West in Quest form, which I unlocked or qualified to express
by comprehensively Solving. Also, I would read and reference his memoir
and other books, and would aim to sell the Box whole to a museum or
institution for conservation and public enjoyment.
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 10 of 50




In offering to meet, I show understanding that courts expect litigants to try to
resolve and that you might decide differently from your father. In showing
respect, I aim to give comfort that my presentation as a person of character is
real. I lived and worked in southeast Asia, and I respect what in Asia is
called your father’s “face.” Your father’s art and skill created the Quest. As
Thai people might say, I have a ใจเ$น (jai yen, cool heart), or balanced and
calm, rather than driven and aggressive, perspective about Solving. But I do
actively follow all the way through — it’s a core value, a life habit.

Despite contract, your father might not have wanted the Quest Solved, or
Solved by a Participant with a different life profile, as suggested long ago. If
so, I don’t take that, or his refusal to meet, personally. I regret not having met
such a fascinating man, but if I win the case, the portion of his legacy
embodied in the Quest would be in responsible hands.

Kind regards




Brian Erskine
Claimant
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 11 of 50




First Judicial District Court
Santa Fe County, N. M.

No. D-0101-PB-2020-00204

In the matter of the Estate of
Forrest Burke Fenn, Deceased

                          STATEMENT OF CLAIM

I, Brian Erskine, claim the following against the notified Estate (“Estate of
Forrest Burke Fenn”) and/or Trust (“The Forrest and Peggy Fenn Revocable
Trust u/a 11/21/86”), both as represented by the same natural person, Zoe
Fenn Old (“notified representative”):

1. The Box (the Fenn treasure), with all contents and other benefits of
   contract performance by Solving the Quest; of unspecified value, upon
   information and belief consistently reportedly valued at two million
   dollars ($2,000,000) and credibly up to three million dollars ($3,000,000)
2. (And) Interest on Box value accruing from August 20, 2018, as
   determined by applicable law or settlement,
3. (Or) Alternatively to the above, in whole or part, the real property (house
   and land) at 1021 Old Santa Fe Trail, Santa Fe, NM 87505.

These claims are overdue.

Claims likely are contingent on judgment or settlement in Erskine v. Fenn, a
contract suit I filed (as plaintiff) against decedent defendant Forrest Fenn in
Federal court in Arizona on May 26, 2020, recorded on May 28 and Served
by sheriff’s deputy on June 4. (In a sworn statement, Fenn averred the Box
found by an anonymous person on June 5, conceding my inescapably prior
claim). The first claim above is contractual. The second stems from breach.
The third is a backup. Terms such as “Box” (etc.) are as in Erskine v. Fenn.

To summarize, in Erskine v. Fenn I claim that the Poem underpinning the
Quest is an open unilateral written contract for Box or gold delivery or
conveyance: “I give you title to the gold.” I evidently performed the Poem
contract on August 20, 2018, by identifying a Colorado Location as
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 12 of 50




instructed, entitling the claimed consideration by gold clause per 31 U. S. C.
5118 (protecting gold creditors by specific performance, with applicable
precedent 216 Jamaica Avenue, LLC v. S&R Playhouse Realty Co., 540 F.3d
433 (6th Cir. 2008)). The fact that the Box was in Wyoming is irrelevant, as
the Poem plainly specifies conveyance by entitlement, obligating custody
while excluding abandonment and Box find. Location of Solution and site of
Box concealment thus were, by contract, different places. Pending court
approval of my filed Motion for Rule 15(d) Supplemental Pleading, I plan to
articulate claims and law more specifically. Opposition to my claim, largely
fixed by Fenn’s choice of publicity after Service and filings in the jurisdiction
phase of Erskine v. Fenn, is insubstantially semantic. Publicity of Box find
reflects partial compliance short of conveyance rather than genuine,
incredibly coincidental performance by another. I hold that the Box is not
conveyed and remains in obligated custody at a changed site, as readily
available for the notified representative to entitle, and that when Served, Fenn
had the Box retrieved (otherwise, see Claim 3) but didn’t entitle, instead
engaging in what seemed to be attempted trial by media by sleight of hand.

According to the state bar, “New Mexico law allows creditors to receive
payment not just from estate assets, but also from certain assets that passed
outside of probate, such as transfer on death deeds and trusts. See
§§45-6-401(J) and 46A-5-505A(3).” Also, by §45-3-804 (B) I might not
even be required to present this claim as Erskine v. Fenn is pending, but I do
present, to be thorough. Disclosure generally serves my interests.

In Erskine v. Fenn by Rule 25(a)(1) I tentatively plan to Move to Substitute
with the notified representative, who then must perform.

Respectfully submitted November 2, 2020




Brian Erskine
1338 Sabatina Street
Prescott, AZ 86301-7402
(949) 424-4294
kattigara@gmail.com
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 13 of 50




                                                 1338 Sabatina Street
                                                 Prescott, AZ 86301-7402


John M. Hickey, Counsel
Re: Fenn Estate / Zoe Fenn Old
460 St. Michael’s Drive, Ste. 1000
Santa Fe, NM 87505


                                                 November 2, 2020


Dear John:

Please find enclosed a letter to Zoe Fenn Old, through you as counsel, and a
timely Statement of Claim in response to your Notice dated October 8, 2020,
specifically Item 6. I also am mailing copies to be filed with the First
Judicial District Court (No. D-0101-PB-2020-00204).

For further notice, (clearly) I am plaintiff in Erskine v. Fenn, a contract suit
filed May 26, 2020 in Federal court in Arizona (CV-20-08123-PCT-JJT) as
Served on June 4 by sheriff’s deputy on decedent defendant Forrest Fenn. By
Rule 25(a)(1) I tentatively plan next in that case to substitute Zoe Fenn Old in
representative capacity as defendant.

Thank you




Brian Erskine
1338 Sabatina Street
Prescott, AZ 86301-7402
(949) 424-4294
kattigara@gmail.com
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 14 of 50




                                               1338 Sabatina Street
                                               Prescott, AZ 86301-7402


First Judicial District Court
Judge Steve Herrera Judicial Complex
225 Montezuma Avenue
Santa Fe, NM 87501


                                               November 2, 2020


Dear Justice Professional:

Please find enclosed copies of letters and a timely Statement of Claim to be
filed in the matter of the estate of Forrest Burke Fenn, Deceased (No.
D-0101-PB-2020-00204). Originals were mailed to John M. Hickey, Counsel
for the notified representative.

Thank you




Brian Erskine
1338 Sabatina Street
Prescott, AZ 86301-7402
(949) 424-4294
kattigara@gmail.com
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 15 of 50
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 16 of 50
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 17 of 50




First Judicial District Court
Santa Fe County, N. M.

No. D-0101-PB-2020-00204

In the matter of the Estate of
Forrest Burke Fenn, Deceased

                    SECOND STATEMENT OF CLAIM

In addition to the Statement of Claim filed earlier, I, Brian Erskine, timely
claim the following against the notified Estate (“Estate of Forrest Burke
Fenn”) and/or Trust (“The Forrest and Peggy Fenn Revocable Trust u/a
11/21/86”), both as represented by the same natural person, Zoe Fenn Old
(“notified representative”):

4. (Or) Three million dollars ($3,000,000).

I ask that this new claim be treated as if included among those listed in the
first Statement of Claim. It is a backup claim, similar to the real property in
the first Statement of Claim. The amount is upon information and belief, and
aims to match the value of the Box (the Fenn treasure), as noted in the first
Statement of Claim. The Box has been variously valued; this amount is
sourced from Goldsmith, M.; Forbes, July 1, 2018; $3 Million Dollar
Treasure Remains a Mystery.

The reason for this new claim is found in N. M. Stat. 39-1-6, which reads to
apply to “money judgments.” In Erskine v. Fenn, a suit described in the first
Statement of Claim, my Motion for a Rule 15(d) Supplemental Pleading is
pending. If that Pleading is approved, I plan to demand relief similar to that
described in both Statements of Claim. To align the cases, I simply want the
claims in Federal and state court to match.

Erskine v. Fenn is unusual in that the contract contains a gold clause offering
consideration in the form of — and I plan to demand relief in the form of —
specific performance of conveyance (of the Box) by Federal law (31 U. S. C.
5118; 216 Jamaica Avenue, LLC v. S&R Playhouse Realty Co., 540 F.3d 433
(6th Cir. 2008)). Courts are typically reluctant to order specific performance
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 18 of 50




of contract, preferring money judgments. The typical exception to this
reluctance is a real estate contract, not a gold clause. Federal law since 1977
explicitly protects gold clauses for specific performance. However, gold
clauses are very rare in modern contracts. Gold clauses were common before
gold standard abandonment in 1933 and typically date to that era, not 2010 as
in Erskine v. Fenn; 216 Jamaica Avenue involved a novated 99-year lease
dating to 1912.

I can’t know whether any Federal ruling mandating specific performance of
the gold clause would be deemed, in N. M. law, a “money judgment”
triggering the lien referenced in N. M. Stat. 39-1-6. Such a lien could be key
to motivating compliance with a court order aligned to such a ruling. Events
after I filed Erskine v. Fenn, including a Nov. 14 New York Post article
(Vincent, I.; Treasure hunters cast doubt on ‘finder’ of Forrest Fenn’s $2M
cache — meaning the public doubts Forrest Fenn’s absurd semantics after I
Served him), show that Forrest Fenn irretrievably has lost in the court of
public opinion. Carrillo v. Coors, 1995-NMCA-094, 120 N.M. 283, 901 P.2d
214 might be as close as N. M. law comes to precedent, offering considerable
scope for favorable result.

No prejudice to the defense is intended by this new claim. Should this claim
“cross in the mail” with a defense denial of the first Statement of Claim —
obviously, I anticipate denial, as I doubt the defense is happy that I exploded
the Quest — I plan to contact defense counsel to ask to stipulate that such
denial, by common sense, also apply to this claim.

Respectfully submitted November 21, 2020




Brian Erskine
1338 Sabatina Street
Prescott, AZ 86301-7402
(949) 424-4294
kattigara@gmail.com
      Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 19 of 50




                                                1338 Sabatina Street
                                                Prescott, AZ 86301-7402


John M. Hickey, Counsel
Re: Fenn Estate / Zoe Fenn Old
460 St. Michael’s Drive, Ste. 1000
Santa Fe, NM 87505

STIPULATION REQUEST

                                                November 25, 2020

Dear John:

As I am unable to locate your email at your firm’s website and your firm’s
phone yields an automated response and voice mail, I am faxing this
stipulation request by free digital fax to (505) 988-2901 as given in the
automated response.

Re: the Fenn estate (First Judicial District Court, Santa Fe County, N. M.; No.
D-0101-PB-2020-00204; In the matter of the Estate of Forrest Burke Fenn,
Deceased), I already have sent a timely Second Statement of Claim to your
office and to the court. It crossed in the mail with your Notice of
Disallowance of my first Statement of Claim. I am happy to stipulate that
your Notice, as a matter of common sense, also apply to my Second
Statement of Claim. Feel free to respond by email to the address below.

Thank you




Brian Erskine
1338 Sabatina Street
Prescott, AZ 86301-7402
(949) 424-4294
kattigara@gmail.com
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 20 of 50




   EXHIBIT
 PARTY SUB 2

   COUNTY
  ASSESSOR
LAND RECORD
10315136




                                          Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 21 of 50

                                             GUS MARTINEZ                                      127,&( 7+,6,6127$7$;%,//
                                             SANTA FE COUNTY ASSESSOR
                                             100 CATRON ST.                                     2)9$/8( 7KLVLVWKHRQO\QRWLFHRIYDOXH\RX
                                                                                                           ZLOO UHFHLYH XQOHVV \RX DUH WKH
                                             PO BOX 126                                         SANTA FE COUNTY ASSESSOR RZQHU RI SHUVRQDO SURSHUW\ RU
                                                                                                                                WD[DEOHOLYHVWRFN
                                             SANTA FE, NM 87504-0126                                Phone (505) 986-6300
                                                                                                     Fax (505) 986-6316                    3DUFHO1XPEHU
                                                                                                assessor@santafecountynm.gov                10315136
                                          10315136    REAL PROPERTY                            www.santafecountynm.gov/assessor
                    24236*67**G50**0.622**1/2*********AUTO5-DIGIT 87504
                    FENN, FORREST & PEGGY/TRUSTEES
                                                                                                  Property listed and valued            2ႈFLDO0DLOLQJ'DWH
                    C/O FENN, PEGGY                                                                 as of January 1, 2020
                    PO BOX 8174                                                                                                           April 1st, 2020
                    SANTA FE NM 87504-8174

                                                                                                                                                      3URWHVW'HDGOLQH

                                                                                                                                                      May 1st, 2020

                                                                                                                                                2QOLQH3URWHVW.H\&RGH

                INSTRUCTIONS FOR PROTESTING AND FILING OF EXEMPTIONS ARE ON THE REVERSE SIDE.
                                                                                                                                                     7F30497746C1
            FOR ASSISTANCE, CALL (505) 986-6300, BETWEEN THE HOURS OF 8:00 AM - 5:00 PM MONDAY- FRIDAY.

               ź1(77$;$%/(9$/8(6:,//%($//2&$7('72*29(510(17$/81,76,16&+22/',675,&7                        ALWAYS USE PARCEL NUMBER AS REFERENCE
                        School District                                        UPC #                                                               Property Use
                            CI-R                                     1-055-098-059-109-000-000                                             SINGLE RESIDENTIAL

            Location Address
                          1021 OLD SANTA FE TRL, SANTA FE
            Property Legal Description
                          LOT 64 BLK 3-1 T17N R10E S30              Q3




                             2019 Property Value Information                                                   2020 Property Value Information
                        6JGUGXCNWGUTGƀGEVCPCN[UKUQHOCTMGV                                       6JGUGXCNWGUTGƀGEVCPCN[UKUQHOCTMGV
            Market Value:                                                  $           1,843,232 Market Value:                                                    $          1,397,386
            Assessed Value - Land:                                         $             366,439 Assessed Value - Land:                                           $            110,000
            Agricultural Land:                                             $                   0 Agricultural Land:                                               $                     0
            Assessed Value - Structures:                                   $           1,443,232 Assessed Value - Structures:                                     $          1,287,386
            Assessed Value:                                                $           1,809,671 Assessed Value: (Amount used in protests)                        $          1,397,386

            Taxable Value: (1/3 of Assessed Value)                         $             603,224 Taxable Value: 1/3 of Assessed Value                             $            465,795

            Head of Family Exemption:                                      $              -2,000 Head of Family Exemption:             See Back (3A)              $              -2,000

            Veteran's Exemption:                                           $              -4,000 Veteran's Exemption:                  See Back (3B)              $              -4,000

            Net Taxable Value:                                             $             597,224 Net Taxable Value:                                               $            459,795
            Value Freeze:                                                                         Value Freeze:                        See Back (2)
            Disabled Veteran's Exemption:                                                         Disabled Veteran's Exemption:        See Back (3B)

            2019 Tax Rate:                                                             0.0244050 *2020 Estimated Tax Rate:                                                  0.0244050

            2019 Tax Amount:                                               $           14,575.00 *2020 Estimated Tax Amount:                                      $          11,221.00

           * Disclaimer: The calculation of (the estimated) property tax may be higher or lower than the property tax that will actually be imposed.
           *The “2020 Estimated Tax Amount” is calculated by multiplying the “Net Taxable Value” by the “2020 Estimated Tax Rate”.
           *The “2020 Estimated Tax Rate” is equal to the 2019 Tax Rate, unless the property has changed in use from residential to non-residential or
           vice-versa. Tax rates for the current year will be determined in September by the New Mexico Department of Finance and Administration.
                                                                                                                          ő/CTMGV8CNWGŒOGCPUCRTKEGYJKEJCYKNNKPICPFKPHQTOGFDW[GT
           This document constitutes a property owner’s notice of                                                         not obligated to buy, would pay a willing and informed seller, not
           XCNWCVKQPCUTGSWKTGFWPFGTUGEVKQPQHVJG                                                            obligated to sell. “Assessed Value” means the value determined
           New Mexico Property Tax Code.                                                                                  HQTRTQRGTV[VCZCVKQPRWTRQUGUő6CZCDNGXCNWGŒKU1/% of
                                                                         5HWDLQWKLVSRUWLRQIRU\RXUUHFRUGV            “Assessed Value”. “Net Taxable Value” is “Taxable Value” less
                                                                                                                          exemptions and is the value upon which tax is imposed.
           2-14-20_v3
                                                                                                                             ©   TO DETACH, TEAR ALONG PERFORATION
                                                    10315136 REAL PROPERTY                                                         5(78517+,63257,21727+(
                                FENN, FORREST & PEGGY/TRUSTEES                                                                   $66(6625¶62)),&(,)$33/,&$%/(
                                C/O FENN, PEGGY                                                                                    6((,16758&7,21621%$&.
                                PO BOX 8174
                                SANTA FE NM 87504-8174                                                                                         3URSHUW\8VH
                                                                                                                                            SINGLE RESIDENTIAL
                                                                                                                                               3DUFHO1XPEHU
                                                                                                                                                 10315136

           HEAD OF FAMILY EXEMPTION                  ,)<28$5(&855(17/<5(&(,9,1*7+(+($'2))$0,/<(;(037,21'2127),//287
           +JGTGD[EGTVKH[VJCV+COCTGUKFGPVQH0GY/GZKEQCUQH,CPWCT[QHVJKU[GCTCPFVJGő*GCFQH(COKN[ŒCUVJCVVGTOKUFGſPGFKP5GEVKQPQHVJG
           2TQRGTV[6CZ%QFGCPF+JGTGD[ENCKOVJGGZGORVKQPHTQOVJGVCZCDNGXCNWGQHVJGRTQRGTV[RTQXKFGFD[5GEVKQPQHVJG2TQRGTV[6CZ%QFG+EGTVKH[
           that the above information is true and correct and that this exemption is not being claimed in any other county.

                                                                                          Head of Family (Sign Here): x _________________________________________(A)
           AFFIRMATION
           +FQUQNGOPN[CHſTOVQVJGDGUVQHO[MPQYNGFIGVJCVVJGUVCVGOGPVUQPVJKUHQTOEQORNGVGFCPFUKIPGFD[OGCPFVJGRTGEGFKPINKUVCPFFGUETKRVKQPCTG
           HWNNCPFEQTTGEVUVCVGOGPVUQHCNNRTQRGTV[TGSWKTGFVQDGTGRQTVGFRWTUWCPVVQ5GEVKQPQHVJG2TQRGTV[6CZ%QFGKPVJKUEQWPV[QP,CPWCT[CPFCNN
           UVCVGOGPVUTGSWKTGFVQDGOCFGWPFGTVJG2TQRGTV[6CZ%QFGCPF+UQCHſTOWPFGTRCKPUCPFRGPCNVKGUQHRGTLWT[

           Phone _________________ Email _________________________                       #HſTOGFDGHQTGOGVJKUAAAAAAAAAAFC[QHAAAAAAAAAAAAAAAAAAA

           x _________________________________________________ (B) _________________________________ Assessor or Assessor’s Employee.
           Property Owner or Authorized Agent (sign here)                                                                                                               24236 1/1
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 22 of 50




   EXHIBIT
 PARTY SUB 3

 STATE BAR
  PROBATE
QUICK GUIDE
    Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 23 of 50




         Quick Reference Table for Creditor Claim Procedures
                                                                                        Administration
                                                Administration in
           Question                                                                          in
                                                 District Court
                                                                                        Probate Court


                               During the first year following the decedent’s
                               death, if you want to shorten the time period that
                               creditors have to make claims, you may give notice
                               to creditors. §45-3-801

                               If you choose to give notice to creditors, you may
                               publish notice in the newspaper, deliver written
When do I notify creditors?                                                                 Same
                               notice by mail or other delivery, or both. See § 45-
                               3-801

                               If you choose not to give notice to creditors, then a
                               creditor has one year from the date of the
                               decedent’s death to submit a claim. § 45-3-
                               803(A)1.

                               No particular form required. A bill sent to the
                               decedent is considered sufficient to make a claim. If
                               a claim is not yet due, the date when it will become
                               due shall be stated.

                               If the claim is contingent or unliquidated, the nature
                               of the uncertainty shall be stated.

                               If the claim is secured, the security shall be
                               described.

                               Failure to describe correctly the security, the nature
                               of any uncertainty and the due date of a claim not
What form must a claim take?   yet due does not invalidate the presentation made.           Same
                               §45-3-804

                               The non-claim statute does not require a secured
                               creditor to file a claim in the estate when such
                               creditor does not look for payment of his debt from
                               the general assets of the estate, but only to the
                               security for the debt itself. In re Estate of Tarlton,
                               84 N.M. 95, 500 P.2d 180 (1972).

                               Secured creditors are creditors of the decedent that
                               have a mortgage, deed of trust, secured loan, or
                               security interest in property of the decedent, such as
                               a lien on a vehicle, for example.
    Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 24 of 50




                                                                                             Administration
                                                    Administration in
            Question                                                                              in
                                                     District Court
                                                                                             Probate Court

When must a creditor present its
claim?

                                   If written notice alone is given, Known Creditor
                                   has sixty days from date of mailing or other
                                   delivery of the notice (§§45-3-801(A), 45-3-
                                   803(A)(2)). If publication alone is given, Unknown
After Notice to Creditors –all     Creditor has four months from date of first
claims                             publication of the Notice to Creditors.
                                                                                       Same
                                   If notice is published and written notice is also
                                   provided, a creditor has the greater of four
                                   months from the date of first publication or sixty
                                    days from the mailing or other delivery of the
                                   notice to present its claim (( §§45-3-801(B), 45-3-
                                   803(A)(2)).

                                   Creditors have a one-year time period to make
For claims arising before a        claims. §45-3-803A(1).
decedent‘s death and No Notice                                                               Same
to Creditors                       Claims that have not been presented within one (1)
                                   year of the decedent’s death should not be paid

                                   (1) a claim based on a contract with the personal
                                   representative within four months after performance
For claims arising after a
                                   by the personal representative is due; or
decedent‘s death and No Notice                                                               Same
to Creditors
                                   (2) any other claim within the later of four months
                                   after it arises or the time specified in Paragraph (1).

                                  If it appears from the inventory and appraisal that
                                  the value of the estate does not exceed expenses
                                  and applicable allowances, the personal
Are there exceptions to Notice to
                                  representative may, without notice to creditors,                  Same
Creditor requirements?
                                  immediately disburse the assets of the estate and
                                  file a closing statement pursuant to §§45-3-1203
                                  and 45-3-1204.

                                   (1)The claimant may deliver or mail to the personal
                                   representative a written statement of the claim
                                   indicating its basis, the name and address of the
                                   claimant and the amount claimed, he may file a
                                   written statement of the claim with the appropriate
                                   court. §45-3-804.

To whom is the claim presented?    (2) The claimant, without the necessity of filing a              Same
                                   claim, may commence a proceeding against the
                                   personal representative in any court where the
                                   personal representative may be subjected to
                                   jurisdiction, to obtain payment of his claim against
                                   the estate, but the commencement of the proceeding
                                   must occur within the time limited for presenting
                                   the claim. §45-3-804.
    Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 25 of 50




                                                                                             Administration
                                                    Administration in
            Question                                                                              in
                                                     District Court
                                                                                             Probate Court
                                   The personal representative has sixty days to act on
                                   the claim, allowing or disallowing it. §45-3-806(A).
                                   If the personal representative does not respond to a
                                   claim against the estate within sixty days, the claim
                                   is deemed allowed.

  When must the P.R. object to     Silence (failure to disallow within 60 days) =
  claim defects, e.g., vouchers,   allowance!!! §45-3-806.                                       Same
            exhibits?
                                   It is the personal representative‘s duty to check to
                                   see if there are any claims against the estate,
                                   evaluate the validity of all claims against the estate,
                                   and to respond in a timely manner. Failure to do so
                                   is a breach of the personal representative‘s
                                   fiduciary duty. See §45-3-703A.

                                   Mail a notice of disallowance.§45-3-806 C. Good
   How do I bar an unsecured
                                   practice to send certified and file copy in probate           Same
       creditor's claim?
                                   proceeding.

When must unsecured creditor
                                   Within 60 days of receipt of notice. §45-3-806
respond to avoid a claim's bar?

                                   If a personal representative disallows a creditor‘s
                                   claim, the creditor can file a petition for allowance
                                   in the district court within sixty days after the
                                   mailing of the notice of disallowance. §45-3-806.
                                                                                             Probate courts
                                   Some district judges will just resolve the creditor‘s
                                                                                              cannot hold
                                   dispute, and a copy of any court order of resolution
What happens if a Creditor                                                                    evidentiary
                                   should be placed in the probate court case file. The
disputes a Disallowance?                                                                      hearings for
                                   probate court would then keep jurisdiction over the
                                                                                               creditor‘s
                                   rest of the case.
                                                                                               disputes.
                                   Other district courts may order the probate court to
                                   transfer the case to the district court. The district
                                   court would then have jurisdiction over both the
                                   creditor‘s claim and the rest of the case.
     Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 26 of 50




                                                                                            Administration
                                                      Administration in
             Question                                                                            in
                                                       District Court
                                                                                            Probate Court
                                     A judgment in a proceeding in another court against
                                     a personal representative to enforce a claim against
                                     a decedent's estate is an allowance of the claim.

                                     NOTE: Unless otherwise provided in any
                                     judgment in another court entered against the
What other ways may a claim be
                                     personal representative, allowed claims bear               Same
allowed?
                                     interest at the legal rate for the period
                                     commencing sixty days after the time for
                                     original presentation of the claim has expired
                                     unless based on a contract making a provision
                                     for interest, in which case they bear interest in
                                     accordance with that provision.
                                     Claims must be paid by the personal representative
How are claims paid?                                                                            Same
                                     in a certain order. See §45-3-805.

                                      (1) costs and expenses of administration, including
                                     compensation of personal representatives and of
                                     persons employed by the personal representatives;
                                     (2) reasonable funeral expenses;
                                     (3) debts and taxes with preference under federal
                                     law;
If the applicable assets of the
                                     (4) reasonable medical and hospital expenses of the
estate are insufficient to pay all
                                     last illness of the decedent, including compensation
claims in full, in what order
                                     of persons attending the decedent;                         Same
should the personal
                                     (5) debts and taxes with preference under other
representative shall make
                                     laws of New Mexico; and
payment?
                                     (6) all other claims.

                                     No preference shall be given in the payment of any
                                     claim over any other claim of the same class, and a
                                     claim due and payable shall not be entitled to a
                                     preference over claims not due.
                                     New Mexico law allows creditors to receive
                                     payment not just from estate assets, but also from
What if probate assets are           certain assets that passed outside of probate, such
                                                                                                Same
insufficient to pay claim?           as transfer on death deeds and trusts. See §§45-6-
                                     401(J) and 46A-5-505A(3).
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 27 of 50




   EXHIBIT
 PARTY SUB 4

    VISUAL
 EVIDENCE OF
PERFORMANCE
 BY LOCATION

         LAND ART
           Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 28 of 50




DIGITAL                                                                         “PHOTO”
IMAGES                                                                         @ LOCATION

 VISUAL                                                                        Aug. 20, 2018
EVIDENCE
SUMMARY

 PHOTO
DRAWING
OVERLAY
                               Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 29 of 50




                                           I discovered that “HE’S                                 BURIED”          Repeated
      EPILOGUE
                                                                                                                   “DRAWING”

                                                                                                                   Memoir pp.
                                                                                                                   145 and 146

                                                                                                               “Turn over a LOG
                                                                                                                (145) See what’s
Look back, vision, Page 145…                                                                                   underneath (146)”
 wonder, learned,
 a lot of money…
                                                                                                                 Turn the page
                                                                                                                  (made from
                                                                                                                paper, or “a log”)
                                                                                                               and find the image
                                                                                                                   repeated,
                                                                                                                    enlarged
                                                                                                       …Page 146
                           Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 30 of 50



                   LAND!             LAND ART                                                  ART!




   BOTH IMAGES
   ARE CROPPED                                    OBVIOUS MATCH
 (EDGES TRIMMED)                             The Drawing clearly comes
BUT NOT CHANGED                               from the Photo landscape
               Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 31 of 50




                        FEATURES


                                                                                           45°
                                                 Bird
Bush
                                                 Nest



                      Tree                                                                       Man

       X




       Rock                                                                        Stump

                                                                                    Rubber boots while timbering?
              River (very low)                                                               Mismatch
                             Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 32 of 50




LAND ART
                                                                                               Cliff wall
                                                                                             (“the back”)   “OVERLAY”

FEATURES                                                                                                    “X Marks
 MATCH          Bush                                                                                        the Spot”
             & Bird Nest



                                                                                           Tree & Man

                                                   X & 45°
              Look back,
                 vision,
                wonder,
                learned,
           a lot of money…




                                                         Rock
                                                        & Stump


                                                                        Rubber boots & *River* Match!
             Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 33 of 50




LAND ART                                                                         “Shot by arrow”
  MORE
                                                                                 …Land the dart
FEATURES
                                                                 Pyramidal
                                                                                 at the land art?
           Black arrow                                          cavity in rock
            head rock
            inclusion
                                                                                   Bow-shaped
                                  Target                                             river bend
                                crosshairs
                                                                                 to fit the “arrow”
                                         Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 34 of 50




                                                                                                                         Bow-shaped
To Silverton                                                                                                 To Ouray    river bend or
                     LOCATION Vicinity
                                                                                                                           dogleg…
           The only place I ever went Questing
                                                                                                                         …Secluded
            Thanks to Pam Shetron and some
             common-sense follow-through                                                                                   from,
    BIG                                                                                LAND                               but near,
MOUNTAINSIDE                                                                            ART
                                                                                                                           Million
   Not “next to
  the highway”                                                                                                             Dollar
(nice try Forrest)                                                                                           Bow          Highway
                                                                                                                         (U. S. 550)
                         LOCATION Inset                                                                         Climax
                                                                                                                Creek
                 Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 35 of 50




                                    EUROPE
  LAND ART                                                                           AMERICAN SOUTHWEST


FASCINATING
   UTAH
 MONOLITH

 NOV. 2020




                  From
              pre-recorded
                history, to
                                                                                         AUSTRALIA
               last week!
                                    Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 36 of 50




   LAND ART                                                                                               Poem: “Tarry scant
                                                                                                          with marvel gaze”
The “hidden treasure” is
 “found in the ground!”                                                     Starry
                                                                                                             (Photo from
                                                                                                               fire pit of
                                       Cant                                                                black tarry rock
                                                                                     “I discovered that
                           Gravel                                                    HE’S BURIED” —           — blaze —
                                                                                      “in the ground!”
                           maze                                                                           with “marvel gaze”
                                                                                                             or “amazing
                                                                                                            visual match”)

                                                                                                          Starry cant (slope)
                                                                                                          with gravel maze

                                                                              More gravel maze (riverbank)
           Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 37 of 50




                                                                                 This was not
DIGITAL
                                                                                a complete list
IMAGES
                                                                                   Many more
 VISUAL                                                                        visual relationship
EVIDENCE                                                                          connections
SUMMARY                                                                            exist here

 PHOTO                                                                         …Plus of course,
DRAWING                                                                        20 page narrative
OVERLAY                                                                          (see Original
                                                                                  Complaint)

                                                                                 Full evidence
                                                                                 is conclusive
                              Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 38 of 50


FF: THERE ARE NO SHORT CUTS, LOOK AT THE “BIG PICTURE”
                                                                                          (242° or “Too Far To” Walk)
1. Chief Little Turtle (Miami) / Little Turtle’s War / War
2. Chief Ouray (Ute) the Peacemaker / Dove
2. Ouray’s wife Chipeta, White Singing Bird
2. Nest of bushy, tangled wood
                                                                                                                                    13
3. War / Peace duality, opposite facing
3. Jon Turteltaub, director, National Treasure
                                                                                                                            6
3. The gold is absent, “a bird in the bush”                                                                “45°”
4. Battle of Fallen Timbers, 1794, fought near Toledo (“more than 300
miles west of Toledo”), ends Little Turtle’s War, first victory of Army,                               9
                                                                           1, 2, 3
Indian Wars / Manifest Destiny
4. You “chopped a lot of wood” here searching, huh?
5. Turkey Foot Rock @ Fallen Timbers battlefield
Chief Turkey Foot (Ottawa)                                                           10
6. Chief Tarhe (Wyandot), Tall Tree or Crane, namesake of the Sikorsky
CH-54 Tarhe aerial crane used to rescue downed airmen in Vietnam
6. “Don’t go anywhere an old man couldn’t go”
7. Father on the (River) Banco, Fenn book chapter with same number
of words as poem
7. Almost umbilical: almost because father, not mother, and um-bi-li-                                  4
cal = Un-com-pah-gre (Ute: warm flowing water)
8. Solid black rubber fishing boots while timbering only make sense                                                             7
when man is placed in river                                                                            5
9. Tarry scant: black arrowhead nocked to virtual shaft strung on
riverbend / crescent riverbank, 242 degree facing (“too far to” walk),
second virtual image
9. Brave and in the wood: arrow shot on target                                                                          8
10. Whole scene is marvel gaze, and starry cant / gravel maze
11. Uncompahgre / Maumee river, site topography matches Fallen
Timbers battlefield
12. Photo taken from fire pit (blaze, tarry scant)
12. Turtle / blaze motif on Wyandot seal
13. Look under a log: only the center of the epilogue drawing is
original
14. Features near Fallen Timbers battlefield correspond including U. S.
23, U. S. 24, lines in poem, etc.                                          14
14. San Juan Mountains 6/24 stanzas/lines Feast of Nativity of St. John
the Baptist; dawn azimuth on 6/24 hits arrowhead
                                                                           37.986555, -107.647828          11, 12
                                         Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 39 of 50




                             Photos: August 20, 2018

                                                                                                                  I took many
                        Forrest, you
                       CHEESEBALL                                                                              Location photos,
                                                                              Similar to
                                                                                                                in all directions,
 Properly                                                                      PHOTO                          sure of the Location
Frustrated
 Plaintiff                                                                                                   but yet with little idea
                                                                                                               what I aimed for,
             PHOTO
                                                                                                               photographically

                                                                                                             They are time stamped
    Eight months                         Fire pit: Tarry scant
     later, I figure                    PHOTO vantage point
                                                                                                                and remain in my
    out what this                                                                                             iPhone now, as I still
    photo really is
                                                                                                              use the same iPhone
                                                                                                               over two years later
                                    Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 40 of 50




       Artistic, aesthetic                                                                          Optimal
         composition                                                                                 frame        Clearly when
    DIFFERENT — Not just                                                                                            I took the
  “Western outdoor scenery”
                                                                                                                      PHOTO
   Lines, layers, good light,
    slopes, color contrasts
                                                                                                                   (Aug. 2018)
   Blocks, angles, shapes,
crossings (river ford, natural X)                                                                                  I didn’t yet
 Plus I’m at a fire pit by water,                                                                                 perceive the
 a natural outdoor resting spot
                                                                                                        HMMMM….     OVERLAY


                                                                                                        🤔
   This is right in front of me
                                                                                                                   (Apr. 2019)
      I’m not an art expert
      (my younger sister is)
but the scene is “Impressionist”
  and “Cubist” and “Natural”                                                                                    But I sensed
                                                             River clearly
                                                             low, bending                                     “this composed
                                                                                                        Bow   scene matters”
          Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 41 of 50




LOCATION = 37.986555, -107.647828
             Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 42 of 50




    THE QUEST OBVIOUSLY IS SOLVED
     BEYOND REASONABLE DOUBT

THE BOX IS NOT AT THE LOCATION BECAUSE…

        THE POEM = A CONTRACT

     “I GIVE YOU TITLE TO THE GOLD”

      BUT FORREST STONEWALLED,
       SO… “SEE YOU IN COURT”
Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 43 of 50




      EXHIBIT
    PARTY SUB 5

                  PRESS
                                              News ArtCase
                                                      market   Museums & heritage
                                                           3:20-cv-08123-JJT DocumentBook
                                                                                      39-3 Club
                                                                                            Filed Podcasts  Diary44 Van
                                                                                                  12/04/20 Page     of 50Gogh blog US election Coronavirus resources


     Subscribe         Search          Register or sign in                                                                                                               ePaper        Newsletter




              News      Art market         Museums & heritage            Book Club        Podcasts           Diary     Van Gogh blog          US election      Coronavirus resources



   NEWS          LAND ART



   Alien visitors or avant-garde
   installation? Mysterious monolith
   discovered in the Utah desert
   The large object spotted by biologists resembles the
   work of sculptor John McCracken, or a prop from
   Kubrick's sci-fi classic 2001: A Space Odyssey

   GABRIELLA ANGELETI
   24th November 2020 00:54 GMT


                                MORE




                                                                                                                                               Subscribe to our daily newsletter
                                                                                                                                               The best analysis, opinion and breaking news
                                                                                                                                               straight to your inbox


                                                                                                                                                 Email address

                                                                                                                                                 First name

                                                                                                                                                 Last name

                                                                                                                                                                                  Subscribe




Biologists discovered a mysterious monolith in the Utah desert while counting bighorn sheep Utah Department of Public Safety

Update | A spokesman for David Zwirner has told The Art Newspaper: "While
this is not a work by the late American artist John McCracken, we suspect it
is a work by a fellow artist paying homage to McCracken."

A mysterious object resembling the freestanding plank sculptures of the late
Minimalist artist John McCracken—or the alien-built monoliths in Stanley
Kubrick’s sci-fi classic 2001: A Space Odyssey—has been discovered in a
remote area of the Utah desert, prompting theories ranging from
extraterrestrial visitation to avant-garde installation.

Biologists of the Utah Division of Wildlife spotted the monolith from a
helicopter while conducting a routine count of bighorn sheep in the area.
The location of the monolith has not been disclosed, but aerial footage
showing the object installed within a red rock canyon suggests that it lives
somewhere in southern Utah, which has a distinct topological landscape.

According to Bret Hutchings, the pilot of the helicopter, the monolith,
which appears to be made from steel or metal, is between 10 and 12 ft tall
and was likely installed on the site rather than dropped from above by
celestial visitors. “I’m assuming it’s some new wave artist or something or,
you know, somebody that was a big 2001: A Space Odyssey fan,” Hutchings
told KSL news.

No artist has come forth to claim credit for the monolith yet, and David
Zwirner, which represents McCracken, did not respond to a request for
comment at the time of this writing. There is no known record of the artist's
work installed in the Utah desert, although McCracken did live in-between
nearby northern New Mexico and New York until his death in 2011.

The wilderness of the Southwestern US has a rich and storied history of Land
Art and especially for works that retain their magic and mystery by being
largely inaccessible or challenging to locate, from Robert Smithson’s 1970
magnum opus Spiral Jetty in the Great Salt Lake to Michael Heizer’s 1969
Double Negative near the Utah border in Nevada.




    More News            Topics         Aliens               John McCracken


                           MORE




Related content



                                              Provocative Marilyn                             Colourist painter and                          London's National
                                              Monroe sculpture to                             Royal Academician                              Gallery charges £8 for
                                              return to Palm Springs                          Philip Sutton opens                            virtual tour of
                                              —and the arts                                   new gallery—at the                             blockbuster Artemisia
                                              community is not                                age of 92                                      Gentileschi exhibition
                                              happy about it




                                              Carphone Warehouse                              A separated pair: the                          Rediscovered painting
                                              billionaire David Ross                          story behind Van                               by Leonardo da Vinci's
                                              did buy the Royal                               Gogh’s famed empty                             'little devil' lover and
                                              Opera House's $12.8m                            chairs                                         collaborator sells for
                                              Hockney—now he is                                                                              record €1.7m in France
                                              loaning it back




Subscribe to The Art Newspaper’s digital newsletter for your daily                            Find out how The Art Newspaper’s content platforms can help you
digest of essential news, views and analysis from the international                           reach an informed, influential body of collectors, cultural and
art world delivered directly to your inbox.                                                   creative professionals. For more information, contact
                                                                                              info@theartnewspaper.com.
    SIGN UP
                                                                                                 Subscribe           International network



Information                                   Follow us
About                                             Facebook
Contact                                           Twitter
Advertise                                         Instagram
Cookie Policy
Terms and Conditions
Privacy Policy
Sponsorship Policy




                                                                                                                                                By using The Art Newspaper website you agree to the
You have viewed 1 out of 3 articles                                                                                                             use of cookies as described in our Cookie Policy.
©  The Art
Register     Newspaper
         to increase your limit or sign in if you've already registered or are a subscriber                                                     Close notice                Created by wearegoat
                                                                        Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 45 of 50
      Set Weather                                                                                                                                                                             Subscribe


                           Understand big stories through our local lens. Subscribe to cleveland.com.

                                                                                                          Advertisement




           Business


           Gold-based lease could cause million-dollar rent
           hike for Forest City Enterprises
           Updated Mar 28, 2019; Posted Aug 29, 2008




                                                                                                                                                             Advertisement




                                                                                                                                                       Images simulated and sequence
                                                                                                                                                     shortened for example purposes only.
                                                                                                                                                    Rate depends on day you lock your rate.
                                                                                                                                           REPLAY                                             NMLS #3030
                                                                          Facebook Share
                                                                                       Twitter Share




                By Michelle Jarboe, The Plain Dealer
                                                                                                                                                    RECOMMENDED FOR YOU
                       Plain Dealer ﬁle

                Forest City Enterprises, the majority owner of the Halle Building on Euclid Avenue, could see its rent rise by more than
                a million dollars.                                                                                                                                  Oﬃcial Poll: Will You
                                                                                                                                                                    Vote for Joe Biden?
                                                                                                                                                                    Democratic Governors
                A piece of downtown land isn't worth its weight in gold -- but it
                                                                                                                                                                    Association
                is worth 1,693.28 ounces, the amount set in a gold-based lease
                signed 96 years ago.
                                                                                                                                                                    Robert Redick,
                                                                                                                                                                    founding partner of
                That's what a three-judge panel in Cincinnati indicated                                                                                             Kisling, Nestico &
                Wednesday, in a ruling that could lead to a million-dollar rent                                                                                     Redick, dies at 57
                                                                                                                                                                    Cleveland
                hike for Forest City Enterprises of Cleveland.

                Since 1982, the real estate giant has leased land beneath part                                                                                      Challenge Your Brain
                                                                                                                                                                    With This Must-Play
                of the Halle Building, a former Euclid Avenue department store                                                                                      Strategy Game. No
                                                                                                                                                                    Install.
                of which Forest City is the majority owner. The ground-lease                                                                                        Forge Of Empires

                continues a contract signed in 1912, when the Halle brothers
                inked a 99-year deal to rent the property and expand their
                                                                                                                                                                    7 Ohio counties are
                store on top of it.                                                                                                                                 red, but Lorain down
                                                                                                                                                                    two levels
                The lease contained a "gold clause," a feature of real estate                                                                                       Cleveland

                contracts that allowed a landlord to base his rental rate on the
                price of gold. The clauses were once a common way of
                                                                                                                                                                    Man Who Predicted
                accounting for inﬂation and protecting landowners in long-term
                                                                                                                                                                    2020 Crash Says
                deals.                                                                                                                                              "Now Is The Time"
                                                                                                                                                                    The Legacy Report



                                                                   Advertisement
                                                                                                                                                                    Cleveland police
                                                                                                                                                                    oﬃcer takes his own
                                                                                                                                                                    life, shortly after
                                                                                                                                                                    fellow police oﬃcer…
                                                                                                                                                                    Cleveland



                                                                                                                                                                           Promoted Links by Taboola




                                            Images simulated and sequence
                                            shortened for example purposes                                                                                   Advertisement
                                            only.Rate depends on day you lock
                                            your rate.

                                               REPLAY                                             NMLS #3030




                For more than two decades, a Forest City entity called S&R
                Playhouse Realty Co. paid $35,000 a year to rent the land,
                based on the price of gold in 1912. But in 2006, a New York
                investor snapped up the land and demanded more rent.


                                                                   Advertisement




                                               REPLAY
                                                                                                     NMLS #3030




                Forest City and the new landowner, an investor named Stuart
                Venner, have been arguing in court ever since about whether
                the gold clause is enforceable.

                Wednesday, the 6th U.S. Circuit Court of Appeals in Cincinnati
                ruled that, yes, the clause still applies.

                That means Venner, who bought the land for $845,000, could
                recoup his purchase price in just three quarterly rent
                payments, at current gold prices.

                And if Forest City doesn't ﬁnd another convincing defense
                against the clause, the company could see its annual rent jump
                from $35,000 to more than $1.4 million, based on the current
                price of gold.


                                                                   Advertisement




                Forest City oﬃcials declined to comment Thursday, and an
                attorney representing the company did not return a call. An
                attorney with the Cooper & Kirk law ﬁrm, which represents
                Venner, described Wednesday's court decision as a victory.

                "My client is delighted, and we're ﬂying our victory-or-death
                ﬂag out of our building," said David Thompson, a managing
                partner in Washington, D.C. "Their remaining defenses are
                frivolous."

                It's possible that previous landowners and tenants alike
                thought the gold clause was dead.

                In 1912, when the Halle brothers leased the lot to the west of
                their department store from the Realty Investment Co., rents
                based on gold were common. They agreed to pay annual rent
                starting at $10,000 and escalating to a hefty $35,000 a year --
                the cost, in 1912, of barely more than 1,693 ounces of gold.

                Gold clauses prevailed until 1933. That's when President
                Franklin Roosevelt brieﬂy threw out the gold standard and
                Congress decided Americans should pay contracts in dollars,
                not ounces. The land lease under the Halle Building went
                forward at a ﬂat $35,000 annual rent, even as the price of gold
                began to climb.


                                                                   Advertisement




                In 1977, when Congress decided to allow gold clauses in new
                contracts, rent for the Cleveland land stayed the same. And in
                1982, when Forest City's S&R entity took over the lease, the
                rate didn't change.

                But in 2006, when Venner bought the land, things changed.
                Venner knew about the unenforced gold clause. His attorneys
                argued that by taking over the Halle brothers' lease, Forest City
                was signing a new contract while agreeing to the original terms,
                including the gold clause. Venner, under the business name 216
                Jamaica Avenue LLC, ﬁled a breach-of-contract lawsuit against
                S&R in spring 2006.

                A lower court said the gold clause was out. But the appeals
                court overturned that decision and returned the case to federal
                court in Cleveland to consider any other arguments and
                determine how much rent Forest City could owe.

                Unless Forest City gives in, the legal wrangling could go on for
                years. Thompson said that wouldn't hurt his client, who hopes
                to receive rent going back to 2006 -- based on the price of gold
                when the case is settled.


                                                                   Advertisement




                                               REPLAY
                                                                                                     NMLS #3030




                If gold prices keep rising, Venner might stand to gain.

                "We think they're like Sean Connery in 'The Untouchables,' "
                Thompson said of Forest City's position in the case. "They're
                dying and holding on for life by the tip of their ﬁngernails."

                    Note to readers: if you purchase something through one of our aﬃliate links we may earn a
                                                                     commission.




           Around the web




           Skip the Doctor and Upgrade to the World's Smartest CPAP
           The Easy Blog by Breatheeasy.com | Sponsored




           Search The Best Mattress of 2020. Tommy Chong: Throw Out Your
           Mattresses That Will Make You… CBD Now
           Mattresses | Yahoo! Search | Sponsored                               Tommy Chong's CBD | Sponsored




           Challenge Your Brain With This Must-Play Strategy Game. No
           Install.
           Forge Of Empires | Sponsored




           Prescott, Arizona Drivers Are                                        Doing This Daily Could Allow You
           Stunned By This Little Known…                                        To Eat Sugar As You Age
           US Auto Insurance Now Quotes | Sponsored                             Gundry MD | Sponsored




           All Seniors Should Wear This $49 Fit Band
           Trendy Savings | Sponsored




           Robert Redick, founding partner                                      7 Ohio counties are red, but
           of Kisling, Nestico & Redick, dies                                   Lorain down two levels
           at 57                                                                Cleveland

           Cleveland




           Toenail Fungus? Try This Tonight                                     Most Apple Mac Owners Don't
           Fungus Eliminator Supplement | Sponsored                             Know This (Do It Today)
                                                                                SecuritySavers | Sponsored




           New Assisted Living Apartments Near Prescott Are A Dream
           Come True For Seniors!
           Senior Living | Sponsored




           Cleveland police officer takes his                                   Ohio State football’s Haskell
           own life, shortly after fellow                                       Garrett releases statement
           police officer killed                                                following release from hospital
           Cleveland                                                            Cleveland




                                                                  Registration on or use of this site constitutes acceptance of our User Agreement
                                                                                                                                         Agreement, Privacy Policy and
                                                                  Cookie Statement
                                                                         Statement, and Your California Privacy Rights (each updated 1/1/20).

                                                                  © 2020 Advance Local Media LLC. All rights reserved (About
                                                                                                                       About Us
                                                                                                                             Us).
                                                                  The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used,
                                                                  except with the prior written permission of Advance Local.

                                                                  Community Rules apply to all content you upload or otherwise submit to this site.

                                                                    Ad Choices
Support local journalism that serves you.                                                                                                  Subscribe Now                                Sign In            EXPAND
                                                        Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 46 of 50

                                                                                                Donate             Join           Newsletter Signup              Log in


                                                                                      About          Topics         Your National Parks         Supporters         Podcasts


                  CLIMATE CHANGE AND THE PARKS                                                                              CORONAVIRUS AND THE PARKS


   Home

   Treasure Hunter Indicted For Digging In
   The Fort Yellowstone Cemetery
   By NPT Staﬀ - October 22nd, 2020 5:57pm
                                                                                                                                  Support Journalism
                                                                                                                                 about National Parks!
                                                                                                                               National Parks Traveler is a 501(c)(3)
                                                                                                                                            nonprofit.


                                                                                                                                       Donate Now!




      A Utah man searching for buried treasure in the Fort Yellowstone Cemetery has been indicted on charges
                                related to damaging archaeological items/NPS file



   A Utah man is heading to trial for allegedly digging up parts of the historic Fort Yellowstone
   Cemetery in Yellowstone National Park while searching for the treasure Forrest Fenn said he
   buried somewhere in the West.

   Fenn, an art dealer from Texas, claimed to have buried a cache of gold and jewels worth millions
   of dollars somewhere in the Rocky Mountains. He published a book in which he left clues to
   where the treasure could be found. At least five people died in their pursuit of the treasure, and
   while Fenn announced in June that it had been found, exact details other than it purportedly
   being found in Wyoming have not come to light.

   “It was under a canopy of stars in the lush, forested vegetation of the Rocky Mountains and had
   not moved from the spot where I hid it more than 10 years ago,” Fenn, who died in September,
   announced on his website.

   Rodrick Dow Craythorn, of Syracuse, Utah, did not find the treasure, but was indicted on charges
   of excavating or traﬃcking in archaeological resources and injury or depredation to United States
   property.

   The indictment, returned on September 16, alleged that Craythorn "did knowingly and unlawfully
   excavate, remove, damage, alter and deface, and attempt to excavate, remove, damage, alter,
   and deface archaeological resources, in particular the Fort Yellowstone Cemetery in Yellowstone
   National Park between October 1, 2019 and May 24, 2020."

   The second count alleged that he also damaged, injured, and commited "depredation against
   property belonging to the United States."

   "Craythorn was reported to have been searching for Forrest Fenn’s treasure in the Fort
   Yellowstone Cemetery when these acts allegedly occurred," said a release from the U.S. Attorney
   in Wyoming, Mark Klaassen.

   The 52-year-old Utah man made his initial appearance in federal court on Thursday before Chief
   Federal Magistrate Judge Kelly H. Rankin and entered a plea of not guilty to both counts. He is set
   for trial on December 14, 2020, in U.S. District Court in Casper, Wyoming.

     Yellowstone National Park

     Parks in the News

     Add new comment

   Comments
      Submitted by Humphrey Ploughjogger on October 22, 2020 - 9:09pm.

      So, this guy was willing to desecrate a cemetery in pursuit of an unearned fortune that he
      thought someone else had desecrated a cemetery in order to hide? In exactly what allegedly
      Christian denomination was he raised?

      And, as far as Forrest Fenn goes, many people remember him as a kindly old art dealer, selling
      western and exotic art, cowboy antiques, and native artifacts, as well as a colorful historian of
      the frontier, kind of like others we all know. But, I knew Forrest Fenn and I really didn't see so
      much all that kindly about him. He was a high toned, overslicked, strutting reseller who
      cultivated what appeared, on the surface, to be a rugged but folksy populist image. I thought
      it was mostly a charade, a carefully developed image he created for himself. I
      got nervous talking to him, trying to politely hide my recognition that he really only had                                         Support
      marginal expertise in key cultural areas; but, he sure could spin tales and create fantasies, all                                National Parks
      building his personal mirage and glorifying the stuﬀ he could pick up for less and sell for more                                   Traveler.
       ...way more. I never could bring myself to believe that he would really be generous enough to                             When you shop at smile.amazon.com,
      bury "gold and jewels worth millions of dollars" for just any old stranger to find, even if it would                                 Amazon donates.
      attract attention and sell his book about where the treasure could be found. At the end of the
      day, "exact details other than it purportedly being found in Wyoming have not come to light."

      But, perhaps I'm just being too harsh. He did silently watch, for years, as at least five people
      died in frenzied pursuit of his alleged treasure, while he was a colorful man about town and
      stood by selling his books. There was also a lot of time and risk for rescue and first responder
      teams who had to respond to those who died and those who almost did. But, hey, it was only
      five or so people who died, not two hundred and five thousand. After all, he never conspired                            Recent Comments
      with a hostile foreign power to get elected to high oﬃce, gain control of a government, and run
                                                                                                                                 Rebecca Latson ... on Rebirth And
      a country into the ground; so, maybe I am being too harsh.
                                                                                                                                 Recovery At Whiskeytown
                                                                                                              reply              2 hours 42 min ago

                                                                                                                                 dscottjorgenson on Rebirth And
                                                                                                                                 Recovery At Whiskeytown
                                                                                                                                 14 hours 53 min ago
      Submitted by Benita Slaeker on October 23, 2020 - 9:43am.
                                                                                                                                 Bob Pahre on Exploring The Parks:
      Your fabulist tale is just as phony as his was, and your innattention to real facts just as obvious.                       Yellowstone's Shoshone Geyser Basin
      Our president saved this country from the twin fabulists, Obama and Biden who stopped to                                   18 hours 11 min ago
      taking money from China as their 'legacy, who lied to us about what they did and why'. They
      sold us out, our natural resources shut down to help our enemies; our industries shut down,                                Bill Baehr on Grand Teton National Park
      our workers betrayed, and our intelligence agencies corrupted, our open forums turned to                                   Saw Record October Visitation
      propaganda from the left. It's all documented; but some are so blinded by their own hatred                                 1 day 30 min ago
      they willingly march into oppression, and willingly searching for the 'treasure' Democrat
                                                                                                                                 George H on Review | Wonders Of Sand
      socialist/marxist promise in the distant future in exchange for our freedoms.
                                                                                                                                 And Stone: A History Of Utah’s National
                                                                                                                                 Parks And Monuments
                                                                                                                                 1 day 40 min ago
                                                                                                              reply
                                                                                                                                 Mile Craig on Traveler's View: There's
                                                                                                                                 No Need For Mountain Bike Trails At
                                                                                                                                 Great Smoky Mountains
                                                                                                                                 1 day 1 hour ago
      Submitted by no one of consequence on October 23, 2020 - 11:35am.
                                                                                                                                 Rick B. on Grand Teton National Park
      Just had to go and drag politics into it, huh?
                                                                                                                                 Saw Record October Visitation
                                                                                                                                 1 day 7 hours ago

      At least get your facts straight if you're going to do that.                                                            All comments

                                                                                                              reply




      Submitted by Humphrey Ploughjogger on October 23, 2020 - 11:44am.

      On second thought, I clearly wasn't being harsh enough.

                                                                                                              reply




      Submitted by Rick B. on October 24, 2020 - 2:01am.

      Benita...




      No prize for you, but thanks for stopping by.

                                                                                                              reply




   Add comment
   Your name

   Comment *




   Disable rich-text

     Save




Thanks for your support

                                                                                                                                         Privacy Policy   Terms of Use
                                                                                                                                       2005-2020 National Parks Traveler




                                                                                                                                               CONTACT US




National Parks Traveler is a 501(c) (3) nonprofit media organization.
                                          Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 47 of 50




                                                                                                                  Search

                                                                                                                  SEARCH




HOME            ABOUT         NEWS            MEET THE U.S. ATTORNEY             DIVISIONS             PROGRAMS              JOBS           CONTACT US


U.S. Attorneys » District of Wyoming » News

                                        Department of Justice
                                                                                                 SHARE
                                          U.S. Attorney’s Office

                                          District of Wyoming


FOR IMMEDIATE RELEASE                                                         Thursday, October 22, 2020


       FORREST FENN TREASURE HUNTER INDICTED FOR
         DAMAGE TO YELLOWSTONE NATIONAL PARK
A man claiming to have been seeking the elusive Forrest Fenn treasure has been indicted by a federal
grand jury after he was found digging in the historic Fort Yellowstone Cemetery. RODRICK DOW
CRAYTHORN was indicted on September 16, 2020 on charges of excavating or trafficking in
archeological resources and injury or depredation to United States property.

Count one of the indictment alleges Craythorn did knowingly and unlawfully excavate, remove, damage,
alter and deface, and attempt to excavate, remove, damage, alter, and deface archeological resources, in             Victim Witness Case
particular the Fort Yellowstone Cemetery in Yellowstone National Park between October 1, 2019 and May                      Update
24, 2020.

The second count alleges Craythorn, during the same period, did willfully damage, injure, and commit
depredation against property belonging to the United States. Craythorn was reported to have been
searching for Forrest Fenn’s treasure in the Fort Yellowstone Cemetery when these acts allegedly
occurred.
                                                                                                                       United States v. Robert William
Forrest Fenn, an art dealer and author from Santa Fe, hid a treasure chest containing gold, rare coins,
                                                                                                                               Mitchell et al.
jewelry, and gemstones somewhere in the Rocky Mountains. The Fenn treasure spurred a decade long
search. Treasure hunters used clues from a book Fenn had written to scour the west hoping to find the
fortune. The chest was eventually located in Wyoming in June, 2020. Forrest Fenn passed away several
months later.

Craythorn, 52, of Syracuse, Utah, made his initial appearance in Federal Court on October 22, 2020 before
Chief Federal Magistrate Judge Kelly H. Rankin and entered a plea of not guilty to both counts. He is set
for trial on December 14, 2020 in U.S. District Court in Casper, Wyoming. An indictment is an allegation
and Craythorn is presumed innocent until convicted.


Topic(s):
Environment                                              Press Release Number:
                                                         20-034
Component(s):
USAO - Wyoming
                                                                                       Updated October 22, 2020
                                                                                                                     Giving Back to the Community
                                                                                                                     through a variety of venues &
                                                                                                                     initiatives.




                                                                                                                     Training and seminars for
                                                                                                                     Federal, State, and Local Law
                                                                                                                     Enforcement Agencies.




                                                                                                                     Help us combat the proliferation
                                                                                                                     of sexual exploitation crimes
                                                                                                                     against children.




                                                                                                                    National Sexual Assault Awareness
                                                                                                                                 Hotline




                                                                                                                    If you or anyone you know has been
                                                                                                                       a victim of sexual assault, please
                                                                                                                     contact the National Sexual Assault
                                                                                                                                    Hotline at:

                                                                                                                                1.800.656.HOPE




HOME     ABOUT           NEWS            MEET THE         DIVISIONS        PROGRAMS           JOBS
                                         U.S.                                                                          U . S . D E PA RT M E N T O F
         About the       Conferences,    ATTORNEY         Civil Division   Law                Current                            JUSTICE
         District        Training,                        Criminal         Enforcement        Vacancies
         Frequently      Outreach                         Division         Victim Witness     CONTACT US             Accessibility      Justice.gov
         Asked                                                             Assistance
         Questions                                                                            Limited English        FOIA               USA.gov
                                                                                              Proficiency
                                                                                              Limited English        Privacy Policy
                                                                                              Proficiency En
                                                                                              Espanol                Legal Policies &
                                                                                                                     Disclaimers
                                                           Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 48 of 50




                                                                                                                                    TRENDING NOW
         NEWS                                                                                                                       ON NYPOST.COM

     Treasure hunters cast doubt on                                                                                                                                      142,087


     ‘finder’ of Forrest Fenn’s $2M
     cache
     By Isabel Vincent                                                                     November 14, 2020 | 12:19pm



                                                                                                                                     Tax filings reveal Biden cancer
                                                                                                                                     charity spent millions on salaries,
                                                                                                                                     zero on research

                                                                                                                                                                          91,209




                                                                                                                                     Sour Apple: New stats reveal huge
                                                                                                                                     NYC exodus — and where they're
                                                                                                                                     going

                                                                                                                                                                          83,014




     Forrest Fenn
     MWP/ZUMAPRESS.com


                                                       The “finder” of a treasure buried in the Rocky
     MORE ON:                                          Mountains claims to be a millennial who found the                             A gangster's $150 million treasure is
     TREASURE                                          cache of gold coins and jewelry in Wyoming — but                              supposedly buried in New York
     A gangster's $150 million                         dozens of fortune hunters in the decade-long search
     treasure is supposedly                            are not convinced by his story.
     buried in New York
                                                       In a recent article published in Medium, an online
     Treasure hunter busted                            “open” publishing platform, the anonymous writer
     digging for jewels in                             said he figured out the location of the treasure
     Yellowstone Park
                                                       buried by Forrest Fenn, an eccentric art collector
                                                       based in Santa Fe, in 2018 but took “many months”
     Mystery remains after
                                                       to hone in on the exact spot.
     eccentric millionaire who
     hid treasure in Rocky
     Mountains dies                                    Fenn, who died in September at age 90, announced
                                                       in June that the $2-million treasure he buried
     Jelly Belly founder                               somewhere in the Rockies in 2010 had been found
     launches Willy Wonka-                             “by a man from out East.” Fenn would not identify
     inspired contest to win                           the “finder” by name and refused to disclose the
     candy factory
                                                       exact location of the treasure.                                              SPONSORED
                                            “It just doesn’t add up,” said Miriam De Fronzo, a
     massage therapist and mother of two from St. Petersburg, Fla, who spent four years
     poring over clues that Fenn, a prolific writer, inserted in a poem that he said would lead
     people to the treasure. “I still have so many questions.”

     “We need verification,” said Barbara Andersen, a Chicago lawyer, who claims she spent
     thousands of dollars on 20 trips to New Mexico and communicated her findings to Fenn
     over the years. She says her emails and texts were hacked and is suing Fenn’s estate to                                         This Holiday, Make Your Gifts 100%
     demand answers.                                                                                                                 Original With Deejo
                                                                                                                                     By Deejo
                                                          –– ADVERTISEMENT ––
                                                                                                                                                                     SEE MORE




                                                                                                                                    ELECTION 2020




     De Fronzo and Andersen are among 350,000 people who set off in search of Fenn’s El
     Dorado. Over the years, five men died trying to find the 42-pound chest. De Fronzo was
                                                                                                                                     For President Trump, a larger fight
     on her fourth expedition to New Mexico when Fenn announced the treasure was found.
                                                                                                                                     endures after 2020 election:
                                                                                                                                     Goodwin
     In his essay, the “finder” provides scant details about
     the location, and says he plans to sell the coins and                              SEE ALSO
                                                                                                                                     Poor Georgia voters must suffer
     jewelry because he is struggling to pay off student                                                                             furious electioneering to settle
     loans. “When I finally found it, the primary emotion                                                                            control of Senate
     was not joy but rather the most profound feeling of
     relief in my entire life,” he writes. “When I got back to                                                                       Why many black youths like me
     my rental car after the find, I put my hands on the                                                                             support both BLM and the police
     steering wheel and bawled my eyes out.”
                                                                                        Inside one woman's                           Trump attacks Georgia election,
     He said he was also grateful to Fenn for protecting his                            dogged hunt to find Forrest                  demands COVID relief bill in Saturday
     anonymity. “I didn’t want to be looking over my                                    Fenn's buried treasure                       tweets
     shoulder … for the rest of my life,” he said.
                                                                                                                                     Scuffle breaks out at 'Million MAGA
     But the essay has raised more questions than answers. De Fronzo told The Post that a                                            March'
     poll she took among a Facebook group devoted to treasure seekers — Treasures Galore
     — found that 86 percent of its more than 4,000 members do not believe that the
     anonymous writer actually found the treasure.
                                                                                                                                    WHAT TO SHOP NOW
     “Honestly, I wouldn’t be surprised if Forrest actually wrote the article before he died,”
     said De Fronzo. “It sounds like an epitaph.”


         FILED UNDER    NEW MEXICO, TREASURE, WYOMING, 11/14/20




          READ NEXT         60 years ago today, Ruby Bridges walked into history by in...

                                                                                                                                     Thanksgiving meal kits and delivery
          SPONSORED STORIES                                                                                                          services for an easy holiday feast

                                                                                                                                     Coach Outlet Black Friday deals
                                                                                                                                     launch early with 70 percent off
                                                                                                                                     handbags

                                                                                                                                     Here are the best Nordstrom Rack
                                                                                                                                     gifts under $25

                                                                                                                                     The 37 cutest face masks available
                                                                                                                                     online for covering up in style

     Arizona Launches New Policy for Cars Used [Pics] The Deadliest Snake on Earth Comes                                             New York Post readers can score
     Less Than 50 Miles per Day                From Arizona                                                                          exclusive deals from these cozy
     My Insurance Savings                                           Ice Pop                                                          brands




     [Photos] Troy Aikman Left                  [Photos] At 70, Jay Leno               The New 2020 Volkswagen
     His Wife For This Woman                    Lives Modest Life With His             Jetta Is Turning Heads
     Investment Guru                            Partner                                Luxury Auto | Sponsored Listings
                                                https://thefinancialmag.com/




     Recycling plant admits culpability for                         Internet reacts to Donald Trump’s new gray
     gruesome fatal accident                                        hair at live press conference




The 2020 Volkswagen Tiguan Sure Is Impressive                                                                                       NOW ON
                                                                                                                             Alabama parents sentenced two years for locking adopted son in basement

                                                                     RECOMMENDED 4/5




                                                                                                                                     R&B singer Jeremih reportedly on a
                                                                                                                                     ventilator in ICU with COVID-19


                                                                                                                                     ‘Scream’ star David Arquette almost
                                                                                                                                     died in wrestling deathmatch
                The 2020 Volkswagen Tiguan Sure Is Impressive
          Luxury Auto | Sponsored Listings - Sponsored                                                   Read More                   Best star snaps of the week: Angelina
                                                                                                                                     Jolie, Katie Holmes and Halsey

                                                                                                                                                                       SEE ALL




                                                                                                                                    VIDEO1:07

                                                                                                                                     'Friday the 13th, 2020' memes spoof
                                                                                                                                     cursed day
     This Travel Photo Wasn't                   The Mumbai Slum That                   Shut The Front Door! These
     Edited, Take a Closer Look                 Stopped the Virus                      New Volkswagen Models
     Far & Wide                                 Bloomberg.com                          Are Stunning
                                                                                       Luxury Auto | Sponsored Listings             NOW ON



     AROUND THE WEB




                                                                                                                                     ‘Grey’s Anatomy’ Season 17 Premiere
     Joe Biden Just Made a Big                  Jill Biden's Ex-Husband Just           The Truth About Barron                        Brings Back Patrick Dempsey in
     Admission In Trump's Favor                 Made a Bold Accusation                 Trump is Finally Out                          Shocking Moment
     NYPost.com                                 NYPost.com                             NickiSwift.com

                                                                                                                                                                       SEE ALL




     Donald Trump Jr.'s Ex Just                 Ex-Pence Aide Gives                    Melania Trump Breaks
     Dropped Some Bombshell                     Americans A Truly Chilling             Silence After Election
     Allegations                                Warning                                Results
     Okmagazine.com                             Aol.com                                Okmagazine.com




     Insanely Offensive Kamala                  Tom Petty’s Family Reacts              The Affair That Destroyed
     Harris Cartoon Sparks                      to Joe Biden Playing His               Meg Ryan's Career
     Massive Outrage                            Song                                   NickiSwift.com
     Aol.com                                    PageSix.com

                                                                                                        Powered by ZergNet




     RECOMMENDED FOR YOU




     Did these ‘Assassins’                      CMA Awards 2020 red                    AOC shares picture
     actually kill Kim Jong Un’s                carpet: All the best-dressed           glowering at Joe Manchin
     brother?                                   celebrities                            after ‘crazy socialist...
     New York Post                              Page Six                               New York Post




     Joe Biden’s pandemic plan:                 Vesey Street Capital                   Digital Asset Custody
     Restore Obamacare,                         Partners Announces                     Company, Brane,
     mandatory masks...                         Recapitalization of...                 Announces Suzanne
     MarketWatch                                MarketWatch                            Larsen...
                                                                                       MarketWatch




      MORE STORIES
      PAGE SIX                                                       DECIDER                                                    NYPOST


      Royal expert says Queen and Prince Philip                                                                                 Tax filings reveal Biden cancer charity spent
      'probably' don't understand why Harry quit                                                                                millions on salaries, zero on research




                                                                     ‘The Mandalorian’ Chapter 11 Recap: Star Wars
                                                                     Is Better Down Where It’s Wetter




 SECTIONS & FEATURES                                              NEWSLETTERS & FEEDS                          HELP/SUPPORT                               APPS

 NEWS                             TECH                            EMAIL NEWSLETTERS                            CUSTOMER SERVICE                           IPHONE APP
 ELECTION 2020                    REAL ESTATE                     RSS FEEDS                                    APP FAQ & HELP                             IPAD APP
 METRO                            VIDEO                           NEW YORK POST STORE                                                                     ANDROID PHONE
                                                                                                               CONTACT US
 SPORTS                           PHOTOS                                                                                                                  ANDROID TABLET
                                                                  HOME DELIVERY
 BUSINESS                                                                                                      TIPS
                                  ALEXA
                                                                                                                                                          ADVERTISE
 OPINION                                                          SUBSCRIBE                                    NEWSROOM
                                  COVERS
 ENTERTAINMENT                                                    MANAGE                                       LETTERS TO THE EDITOR                      MEDIA KIT
                                  HOROSCOPES                      SUBSCRIPTION
 FASHION                                                                                                       REPRINTS                                   CONTACT
                                  SPORTS ODDS                     DELIVERY HELP
 NY POST SHOPPING                                                                                              CAREERS
                                  COLUMNISTS
 LIVING                           CLASSIFIEDS
 MEDIA


                       © 2020 NYP HOLDINGS, INC. ALL RIGHTS RESERVED    TERMS OF USE   PRIVACY NOTICE   YOUR AD CHOICES   SITEMAP   YOUR CALIFORNIA PRIVACY RIGHTS
                                                                    Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 49 of 50

At Home with Jill Martin: Up to 76% oﬀ on UV sanitizers, loungewear and more                                                                                        "

TODAY        WATCH TODAY ALL DAY LIVE           NBC NEWS        MSNBC                                                                                                                          #


!       "ON THE SHOW                                     FOOD       SHOP       HEALTH & WELLNESS           PARENTS          HOLIDAY PLAZA    HOME       STYLE     POP CULTURE




                                       Follow these 9 clues to ﬁnd Forrest Fenn's
    NEWS




                                       treasure!


                                       Feb. 27, 2013, 7:58 PM MST
                                                                                                                                             Sponsored Stories                    by Taboola
                                       By TODAY News

                                       New Mexico multimillionaire Forrest Fenn is excited about having
                                       you ﬁnd a treasure worth millions — and apparently you are, too.

                                       After tantalizing viewers with promises of riches on TODAY on
                                       Wednesday, traﬃc surged on Fenn's website as people sought to
                                       read a poem he wrote that contains nine important clues. His site
                                                                                                                                             CURIOUS FINDS
                                       crashed, so we wanted to give you the full text of the poem on
                                                                                                                                             22 Holiday Gifts You'll Regret Not Getting
                                       TODAY.com.                                                                                            Before They Sell Out

                                       Here is the poem with the nine clues from "The Thrill of the Chase,"
                                       Fenn's self-published autobiography:

                                       As I have gone alone in there

                                       And with my treasures bold,
                                                                                                                                             MY DEEJO

                                       I can keep my secret where,                                                                           This Only Looks Like A Regular Pocketknife - A
                                                                                                                                             Deejo Is Anything But That
                                       And hint of riches new and old.

                                       Begin it where warm waters halt

                                       And take it in the canyon down,

                                       Not far, but too far to walk.

                                       Put in below the home of Brown.

                                       From there it’s no place for the meek,

                                       The end is drawing ever nigh;

                                       There’ll be no paddle up your creek,

                                       Just heavy loads and water high.

                                       If you’ve been wise and found the blaze,




                           Recommended

                                              NEWS                                              NEWS
                                              Beloved ER physician Dr.                          Inside the CDC, battling
                                              Juan Fitz dies of COVID-19 at                     politics and the pandemic
                                  !           age 67                               !




                                       Look quickly down, your quest to cease

                                       But tarry scant with marvel gaze,

                                       Just take the chest and go in peace.

                                       So why is it that I must go

                                       And leave my trove for all to seek?

                                       The answers I already know

                                       I’ve done it tired, and now I’m weak

                                       So hear me all and listen good,

                                       Your eﬀort will be worth the cold.

                                       If you are brave and in the wood

                                       I give you title to the gold.

                                       Happy hunting!

                                       Fenn is releasing a new clue every month or so exclusively on
                                       TODAY.

                                       Find all of the clues here.

                                       More:
                                       • Want to ﬁnd his hidden treasure worth millions? Head outdoors

                                       • Backpacker reunited with her photos after Internet campaign to
                                         ﬁnd her

                                       • Boy, 7, spreads message for suicidal soldiers: 'Ask for help'




        SPONSORED / CURIOUS FINDS                                                                      SPONSORED / MY DEEJO

        22 Holiday Gifts You'll Regret Not Getting Before They                                         This Only Looks Like A Regular Pocketknife - A Deejo Is
        Sell Out                                                                                       Anything But That




        SPONSORED / NATIONAL PENNY TECH REVIEW        SPONSORED / WOLF & SHEPHERD                      SPONSORED / BLISSY                         SPONSORED / WHITE HOUSE BLACK MARKET

        These Are The 23 Hottest Gadgets              NFL Star Rob Gronkowski Loves                    This Pillowcase Is Quickly                 5 Holiday Styles You’ll Want To
        Of 2020                                       These Shoes                                      Becoming The Must-Have Gift Of…            Wear This Year




        SPONSORED / POWER LIFE                                                                         SPONSORED / HEALTH GAZETTE

        Want to Feel Stronger at 60 than at 30? Top Expert Says                                        The Face Mask Taking America By Storm
        Do This One Thing




        SPONSORED / JUST GISMOS                       SPONSORED / GOGLIA NUTRITION                     SPONSORED / HERO WARS                      SPONSORED / RELAXULTIMA NECK MASSAGER

        The 19 Hottest Gifts of 2020                  60 Seconds Quiz Will Tell Your                   Many failed before. Will you               New Neck Pain Relief Device
                                                      Body Type And Best Diet (Ages 23…                complete the trial?                        Everybody in America is Talking…




        SPONSORED / FORGE OF EMPIRES                                                                   SPONSORED / SMART LIFESTYLE TRENDS

        Challenge Your Brain With This Must-Play Strategy                                              Arizona Launches New Guidelines For Cars Used Less
        Game. No Install.                                                                              Than 50 Miles/Day

                More From NBC News




        TODAY / GAMES                                                                                  TODAY / PARENTS                            TODAY / SHOP

        Oprah's Favorite Things 2020 is here — and we want                                             George Clooney's 3-year-old                44 Black Friday deals to add to
                                                                                                       adorably interrupted his intervie…         your cart before they're gone
        everything on the list




        SPONSORED / LUXURY CARS | SEARCH ADS                                                           SPONSORED / RAID SHADOW LEGENDS

        Aﬀordable Cars That Are Unbelievably Luxurious!                                                You're Allowed To Do Anything You Want In This Game




        SPONSORED / SCALP PSORIASIS | SEARCH ADS                                                       SPONSORED / SCULPT NATION BURN WHEY SUPPLEMENT

        Scalp Psoriasis Cases May Be On The Rise In Arizona.                                           Cut Down a Bit Of Your Stomach and Boost Metabolism
        These Are The Symptoms                                                                         By Doing This 30-Sec Morning Routine




        TODAY / STYLE                                                                                  TODAY / PARENTS                            TODAY / SHOP

        Dolly Parton shares photo of her 'real hair,' reﬂects on                                       Dylan Dreyer explains why she              Hurry! These 9 award-winning toys
                                                                                                       'uninvited' her dad to Thanksgiving        are selling out quickly
        love of wigs in new book




  !
                  ABOUT                                  DO NOT SELL MY PERSONAL                 SITEMAP
                                                         INFORMATION
                  VISIT                                  CA NOTICE                               ADVERTISE

                  TODAY STORE                            COUPONS                                 AD CHOICES

                  TODAY APPS                             CONTACT

                  TERMS OF SERVICE                       CAREERS

                  PRIVACY POLICY                         CLOSED CAPTIONING



                  © 2020 NBC UNIVERSAL                                                                                                      %                $                   &
                                                            Case 3:20-cv-08123-JJT Document 39-3 Filed 12/04/20 Page 50 of 50




       EXPLORE                                                                                                                                                                   Your Account          Login   SUBSCRIBE



PEOPLE.COM             ARCHIVE




Rivals Scorn His Santa Fe Gallery,
but Forrest Fenn Baskets the Cash
By Brenda Eady        Updated June 09, 1986 12:00 PM


            Forrest Fenn is a Santa Fe, N.Mex. art dealer with a bustling, eight-room
  FB        gallery, but one of his most prized acquisitions is a 36-inch alligator, Beowulf,
            who inhabits a pond on the gallery grounds. In artsy Santa Fe, riddled with
            some 110 galleries, lots of folks think they detect a resemblance between
Tweet
            Beowulf and his owner.

 More       It is an unkind comparison, no doubt the result of professional envy of a
            colleague who makes big waves and bigger bucks. The controversial and
            flamboyant Fenn grosses about $6 million a year by flouting tradition. His
            collection may politely be called eclectic: a jumble of Indian artifacts and
            curios, mixed with expensive paintings and bronzes. He openly sells forgeries
            of Modigliani, Monet and Degas, and he gets good money for them to boot.
            Indignant colleagues grumble, but Fenn doesn’t snap like an alligator; he only
            smiles like one. He gets most of the celebrity collectors who come to town.


                                                                            PAID CONTENT

                                                                            Sponsored Video                                                                  Ad


                                                                            Watch to learn more
                                              Replay
                                                                            From Advertising Partner




            Charming one moment, gruff the next, Fenn admits that his flair has created a                                                                        Best Online Art Gallery
            flap. “The art business is like religion,” he says. “You can lose money or break
            even, but if you make money, you get a dirty name.” That doesn’t sound quite                                                                         Singulart                       Shop Now

            like a definition of religion nor does it appease his detractors. “Forrest is a                                                                                       ADVERTISEMENT

            great promoter,” says Gerald Peters, whose Santa Fe gallery competes with
            Fenn’s. “He has a marvelous sense of the moment.” Los Angeles gallery owner
            Steve Rose, who frequently does business with Fenn admires his style but
            understands why others don’t “For one thing he’s a better merchandiser than
            most of us,” Rose says “and he makes a lot of money. Most of the dealers who
            have grumbled about him are small ones who are jealous of his success.”

            Fenn makes no claims to the finer things in the art business. A high school
            graduate who put in 20 years as a U.S. Air Force fighter pilot, he arrived in
            Santa Fe 14 years ago with a shoe shine, a smile and $20,000 in savings, and
            set himself up in a business he knew little about. “I never studied art, didn’t
            own a painting and didn’t know anybody who did,” he says. But the pilot, who
            says he survived 328 combat missions in Vietnam, is adept at landing on his
            feet. “It doesn’t matter who you are,” he argues, “it only matters who they
            think you are. It’s true in Hollywood, in politics and it’s true with a painting.”

            Following that principle, Fenn tucked his showrooms off Santa Fe’s main strip
            and enclosed them behind 11-foot-high adobe-and-stone walls. In addition to
            the pond, the elegant grounds feature a garden, exotic birds and three guest
            houses. One of them, attached to the gallery, is stocked with volumes of
            books, fine wines and $1 million in art. When the rich visit Santa Fe, Fenn
            scoops them up at the airport in his limo and lodges them free of charge in
            one of the houses. Jackie Onassis, former President Ford and Cher are among
            those who have been pampered with catered meals, a Jacuzzi, steam room
            and a masseuse. Many, notably Steve Martin, have also bought art.

            One of Fenn’s repeat customers is Robert Redford, who collects Eric Sloane
            oils priced up to $15,000. Sam Shepard and Jessica Lange picked up Western
            art, and Steven Spielberg carted away a Charles Russell bronze. Ethel
            Kennedy bought an antique Chinese incense burner and raved about it. “One
            day,” says Fenn, “Andy Williams came in and said, ‘Ethel Kennedy said I just
            had to come in.’ There were about 50 people in the room and all their eyes
            went zonk.”

            Suzanne Somers met Fenn during a search for a Georgia O’Keeffe painting.
            “He is an incredible host,” says Somers. “To lie in the bed in that guest house
            and see the most incredible library and be surrounded by fabulous art and
            pueblo pottery was a feast.” Guests aren’t obligated to buy, but as one art
            colleague puts it, “Forrest doesn’t miss a chance.” Nearly everything—
            furnishings, artwork, baskets—carries a price tag. At the end of her stay,
            Somers had bought several Navajo rugs and some Indian jewelry. As for
            starting her O’Keeffe collection, she says, “When I do decide to buy one, it will
            be from Forrest.”

            Fenn encourages gallery browsing with signs that read: “Please touch. We are
            responsible.” Customers can handle any of 2,000 Indian bowls, moccasins and
            arrowheads. Big spenders might be drawn to a $375,000 painting that Corot
            signed on his deathbed, or a $350,000 Remington bronze. Fenn’s collection of
            fine fakes (owned in partnership with Texas’ ex-Gov. John Connally) is the
            work of the late master forger Elmyr de Hory, who fooled many an expert in
            his time. But why sell phonies? Says Fenn: “If you love it less when you see the
            signature who now is the fake?” That challenge has shamed buyers into taking
            26 De Horys so far, at $9,500 a shot.

            Fenn claims an inventory worth $20 million and presides over it all with a
            staff of 16 and a seemingly cavalier attitude. “Does the guy at One Hour
            Martinizing love dirty clothes?” Fenn asks, knowing the answer full well.
            “Does the guy selling used cars like clunkers? Art is a business, and what I
            love is the business. I’m not particularly into art.”

            Fenn, who was born 55 years ago in Temple, Texas, has a bottom-line style
            that was shaped in the Air Force, where he won 25 decorations, including the
            Silver Star. Stationed in Lubbock, Texas at the end of his stint, he began
            buying sculptures from struggling artists and casting limited-edition bronzes
            of them. Some of the bronzes he sold for cash, but the rest he traded for
            Indian artifacts. When he was ready for retirement, the hobby provided an
            inventory for opening an art gallery, which seemed the logical next step.

            The business allows Fenn and his wife of 32 years, Peggy, to live comfortably
            in a spectacularly appointed apartment over the gallery. Fenn collects rare
            and historical books and takes an occasional day off for a desert walk, fishing
            or piloting his single-engine airplane. “When I was a kid,” he says, by way of
            explaining his passion, “I played Monopoly. I have always thought of myself as
            one who plays Monopoly. That’s what I’m doing here.”




POPULAR IN ARCHIVE




                                                                                                            PAID CONTENT
                                                                                                            Small But Mighty: Meet the
  Conductor John Crosby                                  A Saucer Scorned                                   2020 Volvo S60 T5 [Review]                       "
                                                                                                                                                             "
                                                                                                                                                                         Survivor of a Trial by Scorn
  Stood on His Head to Put…                                  Article                                        From Volvo                                                        Article
  theArticle
      Santa Fe Opera on Its
  Feet



Sponsored Stories                                                                                                                                                                     Recommended by




1 Important Trick Most Mac                             [Pics] Ron Howard                                    This Was The Most Beautiful                              AARP's Top 9 National Parks
Users Are Unaware of                                   Emotional After Sad…                                 Royal Gown                                               AARP

MacKeeper                                              Maternity Week                                       Livingly




                                                                                   Scroll Down For the Next Article




PEOPLE.COM             ARCHIVE




The Archbishop of Santa Fe Got
                                                                                                                                                             Ad




Treated Like a Bandito Down
Ecuador Way
By Leroy Bearman



            A crowd all by themselves, 10 nieces and nephews were among the flock
            awaiting the Most Reverend Robert F. Sanchez, 42, archbishop of Santa Fe, at
            Albuquerque International Airport. The kids’ clamorous hugs broke the agony
            of a weekend vigil for the safe return of their beloved “Uncle Father Robert.”
            Three days earlier Sanchez and other prelates at a hemispheric conference of
                                                                                                                                                                  Top Artists
            Catholic bishops in Riobamba, Ecuador had stared down the drawn guns of                                                                               Worldwide
            armed plainclothesmen. “They confiscated our notes and then told us to
                                                                                                                                                                  Paintings, Sculptures &
            board military buses, not allowing us to get our coats and passports.”
                                                                                                                                                                  More
            Archbishop Sanchez says that he had not personally been the target of the 24-                                                                         Singulart
            hour detention, which he believes was an attempt to discredit the conference
            host, Ecuadorian Bishop Leonidas Proano. “I protest the violent manner in
            which the conference was broken up, and I protest our arrest,” says Sanchez.                                                                          Shop Now
            These are strong words “from an ordinarily soft-spoken pastor whose
            popularity in the archdiocese approaches that of Tex-Mex recording stars
                                                                                                                                                             Ad
            Johnny Rodriguez and Freddy Fender.

            Two years ago Sanchez became at 40 not only the youngest of the 38
            archbishops in the U.S. Catholic Church but also the first Chicane The
            archdiocese, one of the oldest in the New World, is predominantly Hispanic.
            His consecration was anything but somber—it took place in the University of
            New Mexico basketball arena, with Indians dancing in native costumes and                                                                             Best Online Art Gallery
            some of the 10,000 worshipers waving signs reading, “Vaya con Dios, Father
            Bob!”                                                                                                                                                Singulart                       Shop Now

                                                                                                                                                                                  ADVERTISEMENT
            Sanchez was born in the Rio Grande Valley to a Mexican-American father and
            an Irish-Spanish mother. After the seminary, including six years in Rome,
            Sanchez taught in an Albuquerque parochial high school and served rural
            parishes in the plains of northeastern New Mexico. He had specifically
            requested a remote assignment as a priest, he explains, “because
            communities there are so small that people have to love and care for each
            other.” Even now he drives himself (“chauffeurs are not my style”) at whiplash
            speed on visitations to his 93 parishes. “The police know me,” he says, “and
            look the other way.”

            He is also swift at golf, swimming and tennis. He confesses to once being less
            joyous about his calling. “It was in the mid-1960s, when the young priests
            were so idealistic, when we wanted things to move rapidly, but they didn’t. I
            seriously considered leaving the priesthood. Many did,” he continues. “It came
            down to my original desire to serve the people of New Mexico. The day I
            cannot serve, I will resign.”




            Magazines & More                                                                 Learn More                                                                   Connect

            SUBSCRIBE & SAVE                                                                        Subscribe

                   For only $1.65 an Issue
                                                                                                    Advertise

                                                                                                                                                                  People is on Community!
                                                                                               Content Licensing
                                                                                                                                                               Text us for exclusive photos and
                                                                                                                                                             videos, royal news, and way more.
                                                                                                     Sitemap
                                                                                                                                                                         Text: 212-479-1704

                                                                                                 Student Offer

                      SUBSCRIBE NOW
                                                                                                                                                                     Newsletter Sign Up




                                                                                           Other Meredith Sites




                 © Copyright 2020 Meredith Corporation. People is a registered trademark of Meredith Corporation All Rights Reserved. People may receive compensation for some links to products and
                                                                       services on this website. Offers may be subject to change without notice.



                                   Privacy Policy       Terms of Service      Ad Choices         Manage Push Notifications          California Do Not Sell        Web Accessibility
